DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions (patentably distinct species or subcombinations usable together) is required under 35 U.S.C. 121:
I. Claims 1 to 5 and 13 to 20, drawn to an orientation control system for an agricultural implement or to an agricultural implement as shown in the embodiments of FIGS. 1 to 4, each including e.g., first and second sensors (46 and 54), ground engaging tools, first and second actuators, and the controller configured as claimed, classified in CPCs A01B 49/027, A01B 63/008, A01B 63/1112, A01B 63/16, A01B 73/04, A01B 73/044, A01B 73/046, etc.
II. Claims 6 to 12, drawn to an agricultural implement embodiment as described at published paragraph [0021] and apparently (?) not shown anywhere in the drawings, including the single sensor (e.g., the first sensor 46, without then allowing a second sensor 54, and without requiring ground engaging tools, etc.) as the only sensor of the agricultural implement configured to provide feedback of the measured height, the first actuator, and the controller configured as claimed, classified in CPCs A01B 63/008, A01B 63/1112, A01B 63/16, A01D 34/006, A01D 34/54, A01D 34/74, A01D 41/127, A01D 41/141, etc.
The inventions are distinct, each from the other because of the following reasons:
It appears that the inventions I. and II. are related as Species that are mutually exclusive, or (alternately, based on limited disclosure) perhaps as subcombinations apparently disclosed as being usable together in a single combination.
In this respect, the species (represented by inventions I. and II., respectively) are/would be independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species (e.g., the species do not overlap in scope, with species I. reciting/requiring the first and second sensors not disclosed for species II., and species II. reciting/requiring/allowing only the single sensor that is not disclosed for the species I. which requires first and second sensors; see MPEP 806.04(f)). Moreover, while the species may comprise related inventions (e.g., subcombinations usable together; see below), they are distinct and do not overlap in scope in this regard since the species (subcombination) I. could be used with an agricultural implement that does not include a single sensor as the only sensor of the agricultural implement configured to provide feedback of the measured height, and the species (subcombination) II. could be used  with an agricultural implement that does not have ground engaging tools or the first and second sensors (see MPEP 806.04(b)). In addition, these species are not obvious variants of each other based on the current record.  Currently, no claims are/would be generic to both inventions/species.
Alternately, the subcombinations (represented by the inventions I. and II., respectively) are/would be distinct (from each other) if they do not overlap in scope (as detailed above) and are not obvious variants (the examiner assuming this, since no evidence of record indicates they are obvious variants), and if it is shown that at least one subcombination is separately usable.  See MPEP § 806.05(d). 
In the instant case, the subcombination I. has separate utility from the subcombination II. such as being used with an agricultural implement that does not include a single sensor as the only sensor of the agricultural implement configured to provide feedback of the measured height, e.g., as shown by the sensors 46, 54 in the drawings, and the subcombination II. has separate utility from the subcombination I. such as being used with an agricultural implement that does not have ground engaging tools or the first and second sensors.
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification [CPC symbols]
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses [CPC symbols] as indicated above and/or electronic resources, or employing different search strategies or search queries e.g., even within the same and/or overlapping subclasses [CPC symbols]).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention (species or subcombination) to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to the Office of Fletcher Yoder, P.C. on 28 June 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
Here, the examiner merely notes that the subcombination II. is apparently (?) not shown in the drawings, which (if Invention II is elected), will apparently lead to a drawing objection under 37 CFR 1.83(a) that requires that the drawings must show every feature of the invention specified in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A TESTARDI/Primary Examiner, Art Unit 3667